



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



Royal Bank of Canada v. Keremelevski,









2010 BCCA 7




Date: 20100105

Docket: CA037413; CA037414

Between:

Royal Bank of Canada

Respondent

(
Petitioner
)

And

Bozidar Vujicic and Svetlana Vujicic
Ivanco Keremelevski
V.W.R. Capital Corporation
Canadian Western Trust Company

Appellants

(
Defendants
)

Corrected judgment: The title page was corrected to indicate the
correct date of the Hearing and Judgment on February 22, 2010.






Before:



The Honourable Mr. Justice Hall





The Honourable Madam Justice Kirkpatrick





The Honourable Madam Justice Garson




On
appeal from: Court of Appeal of British Columbia, September 18 2009
(
Royal Bank of Canada v. Keremelevski
, Vancouver Reg. CA037413; CA037414)

Oral Reasons for Judgment




Appellant appearing In Person:



I.
  Keremelevski





Counsel for the Respondent:



J.L.
  Cockbill





Place and Date of Hearing:



Vancouver,
  British Columbia





January 5, 2010





Place and Date of Judgment:



Vancouver
, British Columbia





January
  5, 2010






[1]

KIRKPATRICK J.A.
:
The applicant Ivanco Keremelevski applies under s. 9(6) of the
Court of
Appeal Act
, R.S.B.C. 1996 c. 77, to discharge or vary the order of Madam
Justice Levine pronounced on 18 September 2009, which dismissed Mr.
Keremelevskis applications for indigent status, leave to appeal two Supreme
Court orders, and a stay of proceedings. The application was adjourned from 14
December 2009 to permit the division hearing the application to have a full
opportunity to read all of the material Mr. Keremelevski has filed and which we
have done.

[2]

The well established test to be applied on a
review of an order of a single justice denying leave is set out
Haldorson v.
Coquitlam (City)
, 2000 BCCA 672, at para. 7:

[7]
It
comes to this: that the review hearing is not a hearing of the original
application as if it were a new application brought to a division of the court
rather than to a chambers judge, but is instead a review of what the chambers
judge did against the test encompassed by asking:  was the chambers judge wrong
in law, or wrong in principle, or did the chambers judge misconceive the facts.
If the chambers judge did not commit any of those errors, then the division of
the court in review should not change the order of the chambers judge.

[3]

The underlying proceeding in the Supreme Court
concerns the foreclosure of property located in Port Coquitlam, British
Columbia. The registered owners of which are Bozidar Vujicic and Svetlana
Vujicic.

[4]

The search print attached is an exhibit to an
affidavit in support of the application for order
nisi
shows the Royal
Bank of Canada (Bank) holding a registered first charge against the property.
The original mortgage was granted to Home Trust Company on 30 April 2004. It
assigned its interest to the bank on 18 November 2006.

[5]

Mr. Keremelevski claims a beneficial interest in
the property on the basis that the down payment for the purchase of the
property and payments on the mortgage, property taxes and other expenses came
from a business account at the Royal Bank of Canada. The business was owned 50%
by Mr. Vujicic and 50% by Mr. Keremelevski and, hence, Mr. Keremelevski says
this gives rise to a beneficial interest in the property.

[6]

Mr. Keremelevski was not named as a respondent
in the foreclosure petition. In March 2009 he filed a response and affidavit
alleging that at the time the property was purchased in 2004 he was to be
included on title as part owner. He also alleged that at the time the mortgage
was granted the Bank had knowledge of his ownership interest but nevertheless
chose to renew the mortgage in May 2006.

[7]

Mr. Keremelevski applied for leave to appeal the
order
nisi
of foreclosure granted by Madam Justice Adair on 29 July 2009
and the order of Mr. Justice Burnyeat pronounced 4 August 2009 that dismissed
Mr. Keremelevskis motion to cancel the mortgage that is the subject of the
foreclosure proceedings, stay the foreclosure proceedings, and rescind the
mortgage.

[8]

Madam Justice Levine, in oral reasons given on 18
September 2009, reviewed the litigation history, Mr. Keremelevskis claims, and
the documentary evidence tendered on the application.

[9]

Madam Justice Levine succinctly stated Mr.
Keremelevskis position at para 21 of her reasons:

[21]      My
understanding from the submissions and documents is that Mr. Keremelevski
claims an interest in the property; his claim is against the Vujicics, who were
always registered on title; Mr. Keremelevski has never been registered on the
title to the property; Mr. Keremelevskis caveat and certificate of pending
litigation were on the register at the time that the mortgages that are in
question were registered; and the basis for his argument therefore is that his
interest in the property has been ignored, contrary to law.

[10]

The essence of Mr. Keremelevskis arguments was
addressed by Madam Justice Levine at paras. 24-27 of her reasons:

[24]      I note that under s. 216 of the
Land
Title Act
the assignment of a charge is not prohibited when there is a
certificate of pending litigation registered on the title, if the charge was
registered before the certificate of pending litigation was registered. Section
216(3) provides that the registration of such assignment is subject to the
final outcome of the proceeding if what is registered is affected by that
outcome. There has been no outcome to that proceeding although Mr. Keremelevski
indicates that the proceeding is ongoing. The caveat and certificate of pending
litigation have since been cancelled and are of no further effect.

[25]      I do not mean these comments to
provide any interpretation of s. 216 that is considered to have any
precedential value. That section of the
Act
, however, assists to explain
how the assignment of the mortgage occurred while the certificate of pending
litigation was registered. They appear to support the Banks argument that as
the mortgage under foreclosure was registered prior to the caveat and certificate
of pending litigation, the registration of Mr. Keremelevskis claims do not
have priority over the assignment of the mortgage, which is the basis for Mr.
Keremelevskis claim against the Bank with respect to the mortgage that is the
subject of these foreclosure proceedings.

[26]      Mr. Keremelevskis claims against
the Vujicics under his action that is still outstanding, and any claims against
the Bank and VWR in respect of the second mortgage under which additional funds
were advanced are, as far as I can see, separate and apart from any claims in
respect of this foreclosure.

[27]      On
that basis, I have to conclude that Mr. Keremelevski has not raised any basis
to challenge the decisions of either Adair J. or Burnyeat J.

[11]

On this application to vary or discharge the
orders refusing leave to appeal, Mr. Keremelevski alleges that Madam Justice
Levine did not consider the facts as presented and did not have regard to the
documentary evidence.

[12]

In my view, Madam Justice Levine gave full and
careful consideration to Mr. Keremelevskis arguments and the evidence adduced
in support of those arguments. Nothing in the material provided on this
application suggests a change either in the law or the facts since the hearing
before Madam Justice Levine. Further, this application is not an opportunity to
reargue the earlier application.

[13]

In my opinion, Mr. Keremelevski has not
identified an instance in which it could be said that Madam Justice Levine
erred in law, was wrong in principle or misconceived the facts. It follows that
I would dismiss the application to vary or review Madam Justice Levines order.

[14]

HALL J.A.
: I
agree.

[15]

GARSON J.A.
: I
agree.

[16]

HALL J.A.
: The
application is dismissed. I should note that the order will not require the
endorsement of Mr. Keremelevski if, within two weeks after the order is mailed
to Mr. Keremelevski, it is not returned endorsed to counsel.

The Honourable Madam Justice Kirkpatrick


